DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 

Applicant’s amendment and response filed on 01/27/2021 has been received and entered into the case record.
Claims 1 and 10 are amended. 
Claim 8 has been canceled.
Claims 1-7 and 9-25 are pending and have been considered on the merits. 
All arguments have been fully considered.


Information Disclosure Statement
As set forth in the previous Office Action filed on 5/13/2020, the information disclosure statement filed 01/03/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbari (U.S. Patent No 9,314,549) in view of Deng et al. (2016. Journal of Orthopedic Research 34(3): 386-94), Lan Levengood et al. (2011. Acta Biomaterialia 7: 4222-4228), Vunjak-Novakovic et al. (US 2016/0199450), and Lin et al. (2014. PNAS 111(28): 10137–10142). 
Regarding Claims 1, 6-7, 10, 11, 14, and 18-25, Jabbari teaches a biomimetic scaffold comprising an electrospun porous synthetic substrate (Col. 1, lines 38-50). Jabbari aims for said biomimetic scaffolds to be utilized to develop bone graft materials that can exhibit strength and osteoconductivity similar to the native bone and that exhibit uniform distribution of nutrients in the scaffolds (Abstract). Jabbari does not teach seeding and culturing stem cells or endothelial progenitor cells on or in the substrate and then devitalizing them via lyophilization nor the seeding of macrophages on the scaffold.
Deng et al. teaches a method of culturing and devitalizing mesenchymal stem cells via freeze drying on tissue engineered constructs for tissue engineering purposes such as repairing bone defects (Abstract, p. 387). Deng et al. further discloses that the freeze drying is important to immobilize cytokines 
Vunkjak-Novakovic et al. teaches a biocompatible scaffold which promotes M1 and M2 macrophage phenotypes (Abstract). Stimulating polarization is administered to the macrophages on the scaffold in order to produce the M1 and M2 phenotypes (para. 0027-0028). Furthermore Vunkjak-Novakovic et al. teach that the biocompatible scaffold may further comprise mesenchymal cells, MSC-derived cells (i.e. differentiated mesenchymal stem cells), endothelial progenitor cells (i.e. endothelial colony forming cells), and various endothelial cells which may be derived from endothelial progenitor cells (para. 0010, 0162). 
It would be obvious to someone of ordinary skill in the art to modify Jabbari’s biomimetic scaffold by seeding the mesenchymal stem cells of Deng et al. and the macrophages and endothelial progenitor cells of Vunkjak-Novakovic in order to create a biomimetic scaffold comprised of a synthetic porous substrate, seeding living cells comprising mesenchymal stem cells and endothelial progenitor cells on said substrate and then devitalizing those cells on said substrate before seeding them with macrophages and other living cells with a reasonable expectation of success. One of the biggest challenges in the repair of large critical sized bone defects is the neovascularization of regenerating bone. Endothelial colony forming cells are known in the art to have vasculogenic potential (Lan Levengood et al.; p. 4222-4223). An artisan would be motivated to seed living macrophages that show either the M1 or M2 phenotype because M1 macrophages recruit endothelial cells and initiate angiogenesis via secretion of VEGF and M2 macrophages secrete PDGF that recruit pericytes to stabilize the growing vasculature both of which increase vascularization or healing (Vunkjak-Novakovic et al.; para. 0019, 0064, 0254). The seeding of additional living cells (i.e. mesenchymal cells, endothelial progenitor cells) would also be obvious to one of ordinary skill in the art due to known treatment methods involving biomimetic scaffolds (Vunkjak-Novakovic et al.; para. 0157, 0173-186, Claims 18-19). Additionally, one would be motivated to seed both mesenchymal stem cells and endothelial colony forming cells and lyophilize them as lyophilization/devitalization is crucial to immobilize protein components such as cytokines that are 
Regarding Claims 2-4, Jabbari teaches a porous synthetic substrate (Col. 1, lines 38-50) made by electrospinning fibrous sheets and layering those sheets into multi-layered structures (Col. 11, lines 24-40). 
Regarding Claim 5, Jabbari discloses calcium phosphate contents within the nanofibers of the synthetic substrate (Col. 10, lines 6-12).
Regarding Claims 12 and 13, Jabbari teaches seeding a biomimetic structure with stem cells (Col. 12, lines 63-67) and differentiating the stem cells (Col 2, lines 35-40).
Regarding Claim 15, Jabbari discloses methods for forming a bone tissue biomimetic structure that can include “wrapping the fibrous sheet around a mold” (Col 2, 59-64).
Regarding Claim 16, Jabbari discloses that “constructs can be utilized for bone regeneration. For instance, the constructs can be seeded with cells and utilized as a cellular scaffold for either in vivo or in vitro applications” thereby teaching that the scaffold materials can be configured for implantation in a living being (Col. 13, lines 1-9)
	Therefore, the invention as a whole would be prima facie obvious to a person of ordinary skill in the art. 

s 1 and 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Jabbari (supra) in view of Deng et al. (supra), Lan Levengood et al. (supra), and Vunkjak-Novakovic et al. (supra), Lin et al. (supra) as applied to claims 1-7, 10-16, and 18-25 above, and in further view of OrthoReBirth’s ReBOSISS® (http://orthorebirth.com/orthorebirth/wp-content/uploads/2015/07/Composition_of_ReBOSSIS_Porous_Structure_of_ReBOSSIS.pdf; herein OrthoReBirth)
Regarding claim 9, as discussed in the above 103 rejection of claims 1-8, 10-16, and 18-25, Jabbari et al., Deng et al., Lan Levengood et al., Vunkjak-Novakovic et al., and Lin et al. provide teachings which illustrate a biomimetic scaffold with devitalized mesenchymal stem cells and endothelial colony forming cells and additionally living macrophages seeded onto a porous synthetic substrate made of electrospun fibers. These references do not teach scaffolds being used as bone filler or bone chips. 
OrthoReBirth teaches its invention ReBOSISS® which is an electrospun bioresorbable bone void filler.
It would have been obvious to a person skilled in the art before the effective filling date of the claimed invention to use the synthetic scaffolds taught by Jabbari et al. in view of Deng et al. as the bone filler taught by OrthoReBirth. OrthoReBirth teaches that the interconnected structure provided by the electrospun material allows for the growth of capillary blood vessels throughout the network of interconnecting pores and the fiber overall promotes bone formation.  As taught by Lan Levengood et al, one of the biggest challenges in the repair of large critical sized bone defects is the neovascularization of regenerating bone (p. 4222). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filling date of the claimed invention.

Claims 10, 16 and 17 remains rejected under 35 U.S.C. 103 as being unpatentable Jabbari (supra) in view of Deng et al. (supra), Lan Levengood et al. (supra), and Vunkjak-Novakovic et al. (supra), Lin et Nature Biotechnology 32(8): 786-794).
Regarding claim 17, as discussed in the above 103 rejection of claims 1-7, 10-16, and 18-25, Jabbari et al., Deng et al., Lan Levengood et al., Vunkjak-Novakovic et al., and Lin et al. provide teachings which illustrate a biomimetic scaffold with devitalized mesenchymal stem cells and endothelial colony forming cells and additionally living macrophages seeded onto a porous synthetic substrate made of electrospun fibers. As disclosed in the instant specification, “autogenic” is defined as derived from the host which makes it synonymous to the commonly used definition of autologous [0045].  
Zakrzewski et al. teaches that it is known in the art to use autologous cells for regenerative therapies.
It would be obvious to try the scaffold taught by Jabbari and Deng et al. with the autologous cells disclosed by Zakrzewski et al. with a reasonable expectation of success as there is a finite number of options for stem cell sources (i.e. allogenic vs. autologous) known in the art. Furthermore, autologous stem cells have a lower likelihood of encountering immunological barriers that allogenic cells would as allogenic cells have been shown to have the highest risk of immune rejection and require tolerance inducing interventions (Zakrzewski et al., Figure 1). Thus it would be prima facie obvious to utilize autologous cells for the purpose of regenerating bone.

Response to Arguments
Applicant's arguments filed on 01/27/2021 have been fully considered but they are not persuasive. 
On pages 6-8 of Applicant’s Arguments, Applicant discusses the rejections of independent claims 1, 10 and 22. 
Applicant argues that the amendments made to claims 1 and 10 concerning seeding devitalized ECFCs are not taught by the 103 rejections in the previous Office Action filed on 10/28/2020. 
Applicant states that:
Jabbari teaches a porous synthetic substate and Deng teaches devitalized mesenchymal stem cells on a tissue engineered construct. Neither reference teach or suggest a biomimetic scaffold, method for forming said scaffold, the inclusion of living macrophages, nor the presence of devitalized ECFCs on the scaffold.
Vunjak-Novakovic et al. teaches ECFCs on a biocompatible scaffold but does not teach or suggest the presence of devitalized ECFCs on the scaffold.
Lan Levengood et al. teaches living ECFCs on implantable bone tissue engineering constructs but does not teach the inclusion of devitalized ECFCs.
Thus, Applicant states that these references would fail to teach or suggest the new limitation in amended claims 1 and 10.
Applicant further discusses the motivations presented in the previous Office Action’s 103 rejection and states that Deng et al. includes no teaching related to ECFCs and therefore one would not be motivated to devitalize ECFCs. Thus the rejection should be withdrawn.
Examiner acknowledges that the references do not teach devitalized ECFCs and has added Lin et al. as a reference to further provide motivation for the inclusion of ECFCs with MSCs wherein one of ordinary skill would devitalize them in the same manner as MSCs as taught by Deng et al. as ECFCs also secret cytokines and other paracrine signaling molecules to that of MSCs to support neovasculogenesis which would motivate one of ordinary skill in the art to utilize and devitalize both on the same biomimetic scaffold.
With respect to Applicant’s arguments concerning Jabbari and Deng not teaching the limitations of suggest a biomimetic scaffold, method for forming said scaffold, the inclusion of living macrophages, nor the presence of devitalized ECFCs on the scaffold, the rejection relies on Lan Levengood et al., Vunjak-Novakovic et al., and Lin et al. to address said limitations.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 4111                                                                                                                                                                                                        



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635